                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


TROY GLOSTON-PHELPS ET AL.                         CIVIL ACTION


VERSUS                                             NO. 17-11844


CRAIG WEBRE                                        SECTION: “H”



                        ORDER AND REASONS
     Before the Court are Cross Motions for Summary Judgment. For the
following reasons, Defendant’s Motion (Doc. 31) is GRANTED, and Plaintiffs’
Motion (Doc. 33) is DENIED.


                              BACKGROUND
      Plaintiffs allege that the Lafourche Parish Sheriff, Defendant Craig
Webre, violated Louisiana law and the U.S. Constitution by over-deducting
wages that Plaintiffs earned as inmates participating in Lafourche Parish’s
work release program. The material facts are not in dispute. The main legal
question involves the interpretation of state law. On January 15, 2019,
Defendant moved for summary judgment on all Plaintiffs’ claims. Plaintiffs
oppose and moved for cross-summary judgment.




                                    1
                                  LEGAL STANDARD
        “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 1 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 2 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 3
        In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 4 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 5 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 6
        “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 7 The Court


1   FED. R. CIV. P. 56.
2   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
3   Id. at 248.
4   Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
5   Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
6   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
7   Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
    2004) (internal citations omitted).

                                               2
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 8 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 9


                                LAW AND ANALYSIS
       Louisiana Revised Statutes Section 15:1111 governs inmate work
release programs operated by the state’s Department of Public Safety and
Corrections (“DOC”). The statute provides that every inmate participating in
a work release program “shall be liable for the cost of his room, board, clothing,
and other necessary expenses incident to his employment or placement unless
other means of payment are approved by the department.” 10 The statute
further provides:
       Deductions for room, board, and other administrative and
       incidental costs resulting from participation in a work release
       program authorized by this Section shall not exceed seventy
       percent of the gross wages received by the inmate. This deduction
       rate shall be established by the secretary of the Department of
       Public Safety and Corrections. 11
The parties agree that the DOC established a deduction rate pursuant to the
above statutory authorization and that the Sheriff’s Office’s Handbook
(“Handbook”) covering its work release program described the applicable
deduction rate as follows: the room and board deduction shall not exceed 64%




8  Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid
   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
9 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
10 LA. REV. STAT. § 15:1111(D).
11 Id. § 15:1111(H)(1).



                                              3
of gross wages or $451.50 per work week (7 consecutive 24-hour days),
whichever is less. 12
       The claims in this suit depend entirely on the interpretation of the
deduction rate described above. The sole issue is whether the “per work week”
language in the policy obligates the Sheriff’s Office to calculate deductions
weekly. Plaintiffs argue that it does. Specifically, Plaintiffs argue that the
Sheriff’s Office may only deduct from a prisoner’s weekly earnings the lesser of
64% of gross wages or $451.50. What the Sheriff’s Office unlawfully did,
Plaintiffs argue, is calculate the deduction from a bi-weekly paycheck.
According to Plaintiffs, the Sheriff may not deduct from a bi-weekly paycheck
the lesser of 64% of two weeks’ worth of gross wages or $901—$451.50 times
two. The reason the deduction method matters is that if an inmate earns more
than $705 in the first week but less than $705 in the second week, the Sheriff’s
deduction method effectively results in more than $451.50 being deducted from
wages earned during the first week. 13
       The Court will now address the Cross Motions for Summary Judgment,
analyzing Plaintiffs’ federal claims first before turning to their state claims.




12 See Defendants’ Uncontested Material Fact No. 10, Doc. 31-1 at 2–3. See also Docs. 31-3 at
   23 (describing the DOC’s policies regarding deductions from work release participant
   paychecks); 31-6 (excerpt from the Lafourche Parish Sheriff’s Office Transitional Work
   Program).
13 See Doc. 33-2 at 4 (explaining the earnings point at which the different deduction methods

   results in an allegedly unlawful deduction). The following hypothetical illustrates the
   issue. Assume Prisoner works 80 hours in Week A and 10 hours in Week B earning $10 an
   hour. Plaintiffs’ deduction method would result in deductions of $451.50 for Week A (the
   lesser of $512—64% of $800—and $451.50) and $64 for Week B (the lesser of $64—64% of
   $100—and $451.50) for a total deduction of $515.50. Meanwhile, the Sheriff’s deduction
   method would result in a total deduction of $576—the lesser of $576 (64% of 900) and $901
   ($451.50 times two). It is this difference in accounting methods—$60.50 in the
   hypothetical—that Plaintiffs allege was unlawfully withheld from their paychecks. It also
   is worth noting that an 80-hour work week is not unheard of for inmates, like Plaintiff
   Gloston-Phelps, who sometimes worked seven straight 12-hour days in the program.

                                             4
     I.   Federal Claims
          Plaintiffs’ seek relief pursuant to 42 U.S.C. § 1983 on the ground that
Defendant Webre violated the Fourteenth Amendment. Specifically, Plaintiffs
allege that Webre violated both the substantive and procedural components of
the Fourteenth Amendment’s Due Process Clause by over-deducting room and
board expenses from Plaintiffs’ paychecks and then failing to provide adequate
pre- or post-deprivation process to remedy Plaintiffs’ grievances. Defendant
argues that neither claim can survive summary judgment. The Court will
consider each claim in turn.
             a. Substantive Due Process
          An executive official violates a person’s Fourteenth Amendment
substantive due process rights when the official’s conduct is “so egregious, so
outrageous, that it may fairly be said to shock the contemporary conscience.” 14
The burden “to show state conduct that shocks the conscience is extremely
high, requiring stunning evidence of arbitrariness and caprice that extends
beyond mere violations of state law, even violations resulting from bad faith to
something more egregious and more extreme.” 15 The Supreme Court’s “test for
the substantive component of the due process clause prohibits ‘only the most
egregious official conduct,’ and will rarely come into play.” 16
          Here, the Sheriff’s alleged conduct is not conscience-shocking. At worst,
the Sheriff interpreted an ambiguous policy in a way that was more convenient
for and favorable to his office. Such behavior is neither stunningly arbitrary



14 See Reyes v. N. Texas Tollway Auth., 861 F.3d 558, 562 (5th Cir. 2017) (explaining that the
   Fifth Circuit applies the “shock the conscience” standard instead of rational basis when
   executive conduct is involved).
15 Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 868 (5th Cir.

   2012) (quoting J.R. v. Gloria, 593 F.3d 73, 80 (1st Cir. 2010)).
16 Jordan v. Fisher, 823 F.3d 805, 812–13 (5th Cir. 2016), as revised (June 27, 2016) (quoting

   County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)).

                                              5
nor capricious. There is no genuine dispute of material fact regarding
Plaintiffs’ substantive due process claims, and they cannot survive summary
judgment.
          b. Procedural Due Process
       The    Fourteenth       Amendment’s         Due     Process     Clause      prohibits
governmental actors from depriving “any person of life, liberty, or property,
without due process of law.” 17 “In procedural due process claims, the
deprivation by state action of a constitutionally protected interest in ‘life,
liberty, or property’ is not in itself unconstitutional; what is unconstitutional
is the deprivation of such an interest without due process of law.” 18
       In this case, Plaintiffs allege that the Sheriff deprived them of income
they earned without providing Plaintiffs a meaningful way to challenge the
earnings deductions as unlawful. The undisputed record shows, however, that
the Sheriff has in place a grievance procedure for complaints regarding the
work release program. 19 Pursuant to the policy outlined in the Handbook, an
inmate may make a complaint on a particular form and submit that form to
“the staff member having direct control over the issue/area of concern. Once
the matter is investigated, a response will be sent to the offender. If the
offender is not satisfied with the outcome he may request a review with
Administration.” 20 If at the end of that process the inmate “is still not
satisfied,” he may file a written and signed grievance that begins a new three-
step administrative review process. 21




17 U.S. Const. amend. XIV, § 1.
18 Zinermon v. Burch, 494 U.S. 113, 125 (1990) (emphasis in original).
19 Plaintiffs’ Uncontested Material Fact No. 6, Doc. 33-1 at 2 (“Defendant provided a process

   for the prisoners to complain about the deductions taken from their paychecks in writing.”)
20 Doc. 33-5 at 16.
21 Id. at 16–17.



                                              6
       Plaintiffs respond that the above-described process is insufficient to
satisfy their right to due process for three reasons: (1) even though a grievance
procedure exists, it did not provide a meaningful mechanism of review in this
case because Plaintiff Gloston-Phelps submitted a complaint that was
allegedly ignored by the Sheriff’s Office; (2) the process itself is flawed because
“there is no hearing (not even administrative) in any sense of the word;” and
(3) the process is unfair because “the Sheriff [acts as] . . . proverbial judge, jury
and executioner.” 22
       Plaintiffs’ arguments are unconvincing. “Standard analysis under the
Due Process Clause proceeds in two steps: We first ask whether there exists a
liberty or property interest of which a person has been deprived, and if so we
ask whether the procedures followed by the State were constitutionally
sufficient.” 23
       The Fifth Circuit has not decided whether prisoners have a protected
property interest in income deducted from their work release wages to cover
room and board expenses. Under analogous facts, however, the Eighth Circuit
has held that prisoners lack a constitutional property interest in such
deductions. 24 In Christiansen v. Clarke, the Eight Circuit reasoned that a
prisoner did not possess a constitutional property interest in room and board
deductions from his work release wages because work release participation
under Nebraska law was a privilege, not a right; Nebraska law authorized the
deduction of room and board expenses from a prisoner’s work release wages;




22 Doc. 33-2 at 10.
23 Caliste v. Cantrell, 329 F. Supp. 3d 296, 310 (E.D. La. 2018) (Fallon, J.) (quoting Swarthout
   v. Cooke, 562 U.S. 216, 219 (2011)).
24 Christiansen v. Clarke, 147 F.3d 655, 657 (8th Cir. 1998).



                                               7
and thus the prisoner lacked a constitutional right to the full amount of his
work release salary. 25
       The same is true here. Louisiana law provides that participation in a
work release program is a privilege and that deductions for room and board
expenses are permissible. 26 Because this Court finds the Eighth Circuit’s
reasoning in Christiansen persuasive, Plaintiffs in this case lack a due process
property interest in the income deducted from their wages for room and board
expenses. Accordingly, Plaintiffs’ procedural due process claim fails.
       Even if this Court were to hold that Plaintiffs possessed a sufficient due
process property interest in the income deducted from their wages, their claim
still would fail under the second prong of the procedural due process analysis.
The    second     prong—determining         whether       a    state’s   procedures   are
constitutionally     sufficient—requires         courts   to   analyze    three   factors
propounded by the Supreme Court in Mathews v. Eldridge. 27 The three factors
include:
       First, the private interest that will be affected by the official action;
       second, the risk of an erroneous deprivation of such interest
       through the procedures used, and the probable value, if any, of
       additional or substitute procedural safeguards; and finally, the
       Government’s interest, including the function involved and the
       fiscal and administrative burdens that the additional or substitute
       procedural requirement would entail. 28
       The private interest affected by the Sheriff’s deductions in this case is
minimal. Plaintiffs do not seek all the money deducted from their paychecks
by the Sheriff for room and board expenses. Instead, they seek only the
difference in what they would have earned if the Sheriff had calculated his


25 Id.
26 See LA. REV. STAT. § 15:1111.
27 Mathews v. Eldridge, 424 U.S. 319, 335 (1976).
28 Id.



                                             8
deductions using weekly instead of bi-weekly paychecks. Plaintiffs concede
that the amount in question is $70.74 for Plaintiff Gloston-Phelps and $86.67
for Plaintiff Warren. 29 Those figures are relatively small, 30 especially
considering that the inmates could earn several hundred dollars bi-weekly—
after deductions for taxes and expenses—in the work release program. 31
       The risk of an erroneous deprivation through the procedures used by the
Sheriff is difficult to quantify. On the one hand, it is unclear whether an
erroneous deprivation even occurred in this case. Over-deductions only
occurred if the Sheriff violated the regulations at issue, and it is far from clear
whether a violation occurred. On the other hand, because the deduction process
was practically automatic, if in fact it was being done unlawfully, then the risk
of an erroneous deprivation was virtually certain under the particular set of
facts presented by the Plaintiffs. Still, precisely because such a specific set of
facts needs to arise to trigger the situation in which an alleged error can occur,
this factor weighs against finding that the Sheriff’s procedures are
constitutionally deficient. This is especially true given the existence of the post-
deprivation grievance procedures available to inmates in the program. 32


29 Doc. 33-2 at 5.
30 See Woodard v. Andrus, 649 F. Supp. 2d 496, 513 (W.D. La. 2009) (Vance, J.) (“[T]he
   plaintiffs’ interest in amounts totaling several hundred to several thousand dollars
   remains relatively small.”).
31 The Court bases this figure on records submitted by Gloston-Phelps. See Doc. 33-6.
32 Defendant argues that post-deprivation Louisiana tort remedies available to Plaintiffs are

   sufficient to overcome Plaintiffs’ Due Process claims under the Parratt/Hudson doctrine.
   Doc. 31-2. See Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part by Daniels v.
   Williams, 474 U.S. 327 (1986); Hudson v. Palmer, 468 U.S. 517 (1984). The
   Parratt/Hudson doctrine, however, is inapplicable to the facts of this case. “The
   Parratt/Hudson doctrine dictates that a state actor’s random and unauthorized
   deprivation of a plaintiff’s property does not result in a violation of procedural due process
   rights if the state provides an adequate post-deprivation remedy.” Brooks v. George Cty.,
   Miss., 84 F.3d 157, 165 (5th Cir. 1996) (emphasis in original). “[W]here employees are
   acting in accord with customary procedures, the ‘random and unauthorized’ element
   required for the application of the Parratt/Hudson doctrine is simply not met.” Id. (citing
   Alexander v. Ieyoub, 62 F.3d 709, 713 (5th Cir. 1995)). Here, because Plaintiffs allege that

                                               9
      Finally, the Government’s interest weighs against requiring additional
procedural safeguards. This Court recognizes the Sheriff’s interest in operating
a cost-effective work release program. Here, Plaintiff Gloston-Phelps met with
an employee of the Sheriff’s accounting office to discuss his complaint about
the deductions. She listened to his complaint and explained why the Sheriff
calculated the deductions using bi-weekly figures: because that’s how the
Sheriff received pay stubs from the inmates’ employers.
      Overall, application of the Mathews factors weighs in favor of finding
that the procedures provided by the Sheriff’s Office were constitutionally
sufficient. It is unclear to this Court how additional pre-deprivation or post-
deprivation procedures would have prevented this dispute from ending up in
court. The dispositive question in this case is not about due process. It is about
the interpretation of a less-than-clear set of state and local laws and
regulations. Regardless, Plaintiffs have failed to show that they have a
sufficient property interest in the allegedly erroneous deductions for due
process purposes. Even if they had, this Court finds that the procedures
provided by the Sheriff’s Office are constitutionally sufficient for due process
purposes. Accordingly, there is no genuine dispute of material fact about
whether Plaintiffs’ procedural due process rights were violated by the Sheriff.
They were not.
II.   State Claims
      As an initial matter, it is unclear to this Court whether Plaintiffs have
adequately alleged state law claims. In their Opposition to Defendants’ Motion,
Plaintiffs state: “While the Plaintiffs’ have not expressly stated their state law



 Defendant acted pursuant to a policy of relying on weekly rather than bi-weekly paychecks
 for the deductions, any alleged violation occurred pursuant to an official policy, not a
 random and unauthorized act. Accordingly, this Court does not rely on the Parratt/Hudson
 doctrine in reaching its decision.

                                           10
claims other than to note them in the heading of Claim for Relief, the facts pled
do state causes of action under state law.” 33 The heading of Plaintiffs’ First
Amended Complaint references violations of Louisiana Revised Statutes §
23:631 and Louisiana Civil Code articles 1758, 1986, and 1995. 34 Plaintiffs
have abandoned their § 23:631 claims. 35 The referenced code articles cover the
general effects of obligations. 36 Plaintiffs fail to explain how their allegations
could support a claim for breach of an obligation under the Louisiana Civil
Code. Even giving Plaintiffs the benefit of the doubt, however, there is a more
fundamental issue with Plaintiffs’ alleged state law claims.
        Plaintiffs’ claims before this Court are premised upon federal question
jurisdiction. As explained above, this Court is granting summary judgment in
Defendant’s favor on Plaintiffs’ federal claims. That leaves only Plaintiffs’ state
law claims before this Court.
       Under 28 U.S.C. § 1367, this Court could continue to exercise
supplemental jurisdiction over Plaintiffs’ remaining state law claims. The
statute, however, also provides:
       (c) The district courts may decline to exercise supplemental
       jurisdiction over a claim . . . if—
              (1) the claim raises a novel or complex issue of State law,
              (2) the claim substantially predominates over the claim or
              claims over which the district court has original jurisdiction,
              (3) the district court has dismissed all claims over which it
              has original jurisdiction, or




33 Doc. 33-2 at 10.
34 Doc. 13 at 9.
35 Doc. 33-2 at 10 (“To be clear, Plaintiffs do not seek relief under FSLA or 23:631 as no such

   relief is available for the only two plaintiffs at issue.”).
36 See LA. CIV. CODE arts. 1758, 1986, 1995.



                                             11
              (4) in exceptional circumstances, there are other compelling
              reasons for declining jurisdiction. 37
The Fifth Circuit has held that in determining whether to relinquish
jurisdiction over pendent state law claims, a court should “look to the statutory
factors set forth by 28 U.S.C. § 1367(c), and to the common law factors of
judicial economy, convenience, fairness, and comity.” 38
       Application of the statutory factors weighs in favor of dismissing
Plaintiffs’ state law claims. To the extent Plaintiffs have alleged state law
claims, those claims involve a complex issue of Louisiana law that has yet to
be interpreted by any Louisiana court. The parties recognized in their briefs
that the predominant issue in this case has always been the interpretation of
the state and local regulations. Further, this Court has dismissed all federal
claims over which it had original jurisdiction. Even assuming this case does
not present one of exceptional circumstances, the statutory factors weigh in
favor of declining to exercise supplemental jurisdiction over Plaintiffs’ state
law claims.
       Such a decision also is in line with judicial economy, convenience,
fairness, and comity. Because Plaintiffs have yet to even clarify their state law
claims, this Court has yet to devote significant resources to analyzing them.
The refusal to exercise supplemental jurisdiction over the state law claims will
not result in duplicative efforts. In addition, “comity demands that the
important interests of federalism and comity be respected by federal courts,
which are courts of limited jurisdiction and not as well equipped for
determinations of state law as are state courts.” 39 For these reasons, the Court
declines to exercise supplemental jurisdiction over Plaintiffs’ state law claims.


37 28 U.S.C. § 1367(c).
38 Enochs v. Lampasas Cty., 641 F.3d 155, 158–59 (5th Cir. 2011).
39 Id. at 160 (internal quotations omitted).



                                            12
                             CONCLUSION
     For the foregoing reasons, Defendant’s Motion for Summary Judgment
is GRANTED, and Plaintiffs’ Motion for Summary Judgment is DENIED.
Plaintiffs’ federal claims are DISMISSED with prejudice. Plaintiffs’ state
claims, however, are DISMISSED without prejudice.


                    New Orleans, Louisiana this 24th day of April, 2019.




                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                   13
